Citation Nr: 1314040	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  04-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claim has been transferred and is currently on appeal from the Atlanta, Georgia RO. 

The Board remanded the case for further development in February 2007, June 2009, August 2010, November 2011, and November 2012.  Most recently the Board remanded the issue to obtain a VA examination and medical opinion.  The examination was provided in December 2012.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the issue was originally addressed as sinusitis with headaches.  The RO granted service connection for headaches separately in a January 2013 rating decision.  The Veteran has not appealed that rating.  Therefore, the issue currently on appeal is now noted solely as sinusitis.  


FINDING OF FACT

The Veteran's sinusitis is not manifested by any chronic symptoms to include any incapacitating episodes lasting four to six weeks or at least three non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.97, Diagnostic Code 6510 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in September 2001, September 2005, April 2012, and December 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.

Higher Initial Rating - Sinusitis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected sinusitis is currently rated as noncompensable under Diagnostic Code 6510.  Diagnostic Code 6510 instructs the rater to use the General Rating Formula for Sinusitis.  Under that provision, one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent rating.  Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating.  Sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries warrants a 50 percent disability rating.  Note: An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6510.

The Veteran's treatment records show tender sinuses with a diagnosis of acute sinusitis in December 2006.  They also show a complaint of sinus pressure in November 2007.  At no point do the treatment records show incapacitating episodes or non-incapacitating episodes characterized by headaches and purulent discharge or crusting.  

The Veteran was afforded a VA examination in September 2001.  The examiner noted sinus problems in the right and left cheek to nose areas without sinus headaches.  X-rays revealed a negative sinus series.  The examiner diagnosed seasonal sinusitis, currently asymptomatic.

The Veteran was afforded a VA examination in September 2005.  The Veteran described chronic sinus problems.  She reported retrofacial pain in the ethmoid region six to eight times per year, associated with weather and season changes.  She generally does not develop nasal congestion.  She noted no history of purulent discharge.  She stated that she has been on antibiotics approximately three times per year for her rhinitis and sinusitis.  The examiner seemed to associate most of her symptoms with her service-connected rhinitis. 

The Veteran was afforded another VA examination in April 2012.  The examiner noted a history of episodic sinusitis.  X-rays of the sinuses showed no evidence of sinusitis, soft tissue mass, or bone destruction.  The examiner diagnosed allergic rhinitis and migraines.  

The Veteran was afforded a final VA examination in December 2012.  The examiner noted that the Veteran is service-connected for chronic sinusitis, however she does not fit the medically established definition for chronic sinusitis, which is "an inflammatory disorder of the paranasal sinuses and linings of the nasal passages lasting at least 12 weeks or longer.  The diagnosis requires objective evidence of mucosal inflammation," which is lacking in the Veteran's medical records.  The examiner noted that the Veteran was evaluated in the Allergy Clinic in 2010 due to her chronic headaches and they felt these headaches were due to migraines and not allergic rhinitis or sinusitis as they did not respond to treatment for these conditions.  The Veteran has had sinus X-rays, which fail to show evidence of sinusitis in September 2005 and December 2012.  

The evidence of record supports a noncompensable evaluation for the Veteran's sinusitis.  To receive a higher rating, the evidence must show one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Veteran's treatment records do not show any incapacitating episodes and the VA examinations have not indicated any incapacitating episodes.  

Regarding non-incapacitating episodes, the record does not show sinus headaches or purulent discharge and crusting.  The Board acknowledges the Veteran's complaints of pain in her sinuses.  Treatment records show occasional sinus pain and pressure.  However, to receive a higher rating, the evidence must also show sinus headaches and purulent discharge or crusting.  The Veteran's headaches have been found to be due to migraine headaches as explained in the December 2012 VA examination and prior Allergy Clinic treatment records.  The headaches are separately service-connected and rated at 30 percent.  Also, the record does not show any purulent discharge and crusting.  During the VA examination in January 2005, during which she reported the most episodes of pain, she specifically noted no history of purulent discharge.  

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's sinusitis do not more nearly approximate the criteria for a compensable disability rating.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's sinusitis is manifested by sinus pain.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, her description of sinusitis symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

The Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, the examiners in April 2012 and December 2012 have specifically found no functional impact on the Veteran's ability to work.  Additionally, as there is no evidence of unemployability, the question of entitlement to TDIU is not raised.
 

ORDER

Entitlement to an initial compensable disability rating for sinusitis is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


